        Case 4:20-cv-00451-BSM Document 53 Filed 03/31/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

BILLY RANDAL MACHEN, DDS, et al.                                            PLAINTIFFS


v.                          CASE NO. 4:20-CV-451-BSM

ASPEN AMERICAN INSURANCE COMPANY, et al.                                  DEFENDANTS

                                         ORDER

       Aspen American Insurance company’s motions to dismiss [Doc. Nos. 6, 32] are

denied. Cincinnati Insurance Companies and Cincinnati Specialty Underwriters Insurance

Company’s motions for summary judgment [Doc. Nos. 16, 35] are granted, and those claims

are dismissed with prejudice.

                                   I. BACKGROUND

       Billy Randall Machen, DDS, Billy Randall Machen, DDS PA, and Machen Real

Estate, LLC (collectively, “plaintiffs”) are suing Aspen American Insurance Company

(“Aspen”), Cincinnati Insurance Company (“CIC”), and Cincinnati Special Underwriters

Insurance Company (“CSU”) for damages arising from an insurance coverage dispute.

       This is an awful case in which plaintiffs hired Greenhagen Exteriors, a deadbeat

roofing company, to repair the roof of their dental clinic. Am. Compl. ¶ 8, Doc. No. 30;

Defs.’ F. ¶ 10, Doc. No. 37. And, as happens with deadbeat roofers, Greenhagen tore off the

roof and left it uncovered overnight while it rained. Id. at ¶ 9. Plaintiffs sued Greenhagen

and received a default judgement for $238,252.82. Id. ¶ 10. Since this judgment is probably

unenforceable, plaintiffs are seeking to answer the question: is there some insurance
         Case 4:20-cv-00451-BSM Document 53 Filed 03/31/21 Page 2 of 5




company that is obligated to pay for their loss? At the time of the incident, Greenhagen was

insured by CSU, Pls.’ Resp. Defs.’ F. ¶ 1, Doc. No. 43, and plaintiffs were insured by

Aspen. Doc. No. 30 ¶ 13.

                                  II. LEGAL STANDARDS

       A.      Motion to Dismiss

       Federal Rule of Civil Procedure 12(b)(6) permits dismissal when the plaintiff fails to

state a claim upon which relief may be granted. To meet the 12(b)(6) standard, a complaint

must allege sufficient facts to entitle the plaintiff to the relief sought. See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Although detailed factual allegations are not required, threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, are

insufficient. Id. In ruling on a 12(b)(6) motion to dismiss, materials embraced by the

pleadings, as well as exhibits attached to the pleadings and matters of public record, may all

be considered. Mills v. City of Grand Forks, 614 F.3d 495, 498 (8th Cir. 2010).

       A.      Summary Judgment

       Summary judgment is appropriate when there is no genuine dispute as to any material

fact, and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(a); Anderson v. Liberty Lobby Inc., 477 U.S. 242, 249–50 (1986). Once the moving party

demonstrates that there is no genuine dispute of material fact, the non-moving party may not

rest upon the mere allegations or denials in his pleadings. Holden v. Hirner, 663 F.3d 336,

340 (8th Cir. 2011). Instead, the non-moving party must produce admissible evidence


                                                2
         Case 4:20-cv-00451-BSM Document 53 Filed 03/31/21 Page 3 of 5




demonstrating a genuine factual dispute requiring a trial. Id. All reasonable inferences must

be drawn in a light most favorable to the nonmoving party. Holland v. Sam’s Club, 487 F.3d

641, 643 (8th Cir. 2007). The evidence is not weighed, and no credibility determinations are

made. Jenkins v. Winter, 540 F.3d 742, 750 (8th Cir. 2008).

                                      III. DISCUSSION

       A.     Motion to Dismiss

       Although not absolutely clear at first blush, Aspen’s motion to dismiss is denied

because plaintiffs have alleged facts sufficient state a plausible claim against it. See Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009).

                   1. Faulty Workmanship Exclusion and Rain Limitation

       Plaintiffs’ insurance policy excludes damage caused by “[f]aulty, inadequate or

defective: design, specifications, workmanship, repair, construction, renovation, remodeling,

grading, compaction.” Aspen Policy ASPDTPR110 1007, Doc. No. 33, Ex. 3, at 15–16.

Faulty workmanship includes both product and process. BSI Constructors, Inc. V. Hartford

Fire Ins. Co., 705 F.3d 330, 333 (8th Cir 2013) (process was faulty when subcontractors

negligently carried and stored equipment on an unprotected roof).

       Plaintiffs argue that Greenhagen’s process was not the cause of their loss, but instead,

Greenhagen’s failure to cover the roof, along with the rain. Resp. Mot. Dismiss at 5. In

response, Aspen argues that a concurrent causes of damage theory is not applicable because

Arkansas is an efficient proximate cause jurisdiction. Doc. No. 49 at 5.


                                               3
         Case 4:20-cv-00451-BSM Document 53 Filed 03/31/21 Page 4 of 5




       Whether the “process” of faulty workmanship is limited to the method by which

Greenhagen actually performed the repairs to the roof, or whether “process” extends to every

conceivable action performed by Greenhagen while at the job site, is unclear. Consequently,

Greenhagen’s failure to cover the roof is not so clearly excluded by the policy that it warrants

dismissal under Rule 12(b)(6).

                                     2. Judicial Estoppel

       Plaintiffs are not estopped from making the claims they are now making. They have

always argued that their clinic was damaged by rain when Greenhagen failed to cover the

roof. The issue presented is whether Aspen can be held liable for the damage. This is not

totally inconsistent with plaintiff’s previous position.

       B.     Summary Judgment

       Summary judgment is granted on all of plaintiffs’ claims against CIC and CSU.

                                            1. CIC

       Summary judgment is granted on plaintiffs’ claims against CIC because it undisputed

that CSU insured Greenhagen. Doc. No. 43 ¶ 1. While there is an insurance certificate

indicating that CIC insured Greenhagen, no evidence supports plaintiffs’ argument that CIC

insured Greenhagen for the damages plaintiffs suffered.

                                            2. CSU

       Summary judgment is granted on plaintiffs’ claims against CSU because CSU’s

insurance policy with Greenhagen has a roof limitation provision that precludes coverage of


                                               4
         Case 4:20-cv-00451-BSM Document 53 Filed 03/31/21 Page 5 of 5




the damage caused by Greenhagen’s failure to cover the roof. Mot. Summ. J. at 5–10, Doc.

No. 36. The contract provides that “[t]his insurance does not apply to any loss, claim or

damage cause by or arising out of: . . .removal of any roof or sections thereof. . . leaving the

shell or any other section of the structure exposed.” CSU Policy CSU129736, Doc. No. 16-1

at 51. The parties do not dispute that Greenhagen left the roof uncovered. See Doc. No. 37

¶ 10; Doc. No. 30 ¶ 7. Plaintiffs also do not argue that the endorsement is invalid, but instead

suggest that the policy’s limitations should be ignored to protect plaintiffs from

Greenhagen’s negligence. Although plaintiffs’ frustration is understandable, its suggestion

is declined.

       IT IS SO ORDERED this 31th day of March, 2021.



                                                      UNITED STATES DISTRICT JUDGE




                                               5
